Title: To Thomas Jefferson from David Ross, 23 May 1781
From: Ross, David
To: Jefferson, Thomas


        
          Sir
          Point of Fork 23d May 1781
        
        I am just now favoured with your Letter of the 21st. I expected the waggons would have come to this place in consequence of what your Excellency mentioned to me, and the instructions which I had lodged at Fredericksburg for the Waggoners. Orders had been given by the Baron to deliver the Arms at the barracks, other orders to deliver them at the Town, and lastly to deliver them at the old Courthouse. This latter station he fixes upon, and has given orders accordingly for the arms to be carried there to-morrow. The cloathing and other stores I think had better be stored here, and I have directed the bearer to do so, unless you order it otherwise. I have engaged a Mr. Richard Mathies to inspect, pack and prize the hemp in the several Counties and to employ waggons [that it] may  be forwarded to Philadelphia immediately. The inspecting and prizing the hemp is very necessary and can only be done by people of some experience in the business, wherefore I think it will [be] best to load those waggons with the rope yarns and hemp, which I saved from the works at Warwick before the Enemy got there. I dont know but there is a sufficient quantity to load the whole of them with the hemp in this county. If so it will be best not to interfere with the operations of Mr. Mathies.
        I expect to engage all those waggons to return here again with the other arms which are now ready.
        Inclosed I send you a short state of the case relative to the stores lost at Petersburg. This is a most provoking transaction, and I hope the several persons concerned in it will be punished for their conduct. I have this moment received your letter by Col. Sinf, I shall send to the most likely places for procuring Saddles immediately but am apprehensive it will take some time to procure any considerable number of them.
        I do not know where Mr. Armistead has carried his Stores. I wish some place was appointed where things should be collected. I fear [there are] many things lost, and others [much] wanted and not known that they are on hand.
        The Baron wants Blankets and many other articles for the equipment of the new recruits. I have advised him to obtain your order and they shall be furnished. He also wants some Stores for himself, which he begs me to procure for him. I hinted that your order should be obtained for them. He said he would give a warrant for the money, and seemed much hurt at my requiring any other security. His demands are moderate and I believe it will be best to comply with them. I am Sir With great respect Your very humble Servant,
        
          David Ross
        
      